Citation Nr: 0942205	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1992.

In an April 2004 rating decision issued in May 2004, the 
Veteran's original claim for service connection for PTSD was 
denied because the available evidence was inadequate to 
establish that a stressful event occurred.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
in September 2005, in which the RO determined that new and 
material had been submitted to reopen the Veteran's 
previously-denied claim for service connection for PTSD and 
denied the reopened claim on the merits.

In June 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge during a Travel Board hearing at 
the RO; a copy of the transcript is associated with the 
record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  

As noted above, the RO determined that new and material 
evidence had been received to reopen the Veteran's 
previously-denied claim for service connection for PTSD.  As 
the Board must first decide whether new and material evidence 
has been received to reopen the Veteran's claim for service 
connection before it can address this matter on the merits-
and in light of Clemons decision and the Board's favorable 
action on the Veteran's petition to reopen the claim-the 
Board has characterized the appeal as to this matter as 
encompassing the two issues listed on the title page.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The (reopened) issue of entitlement to service connection for 
a psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

As final preliminary matters, the Board notes that, on a 
November 2007 VA Form 9, the Veteran specifically indicated 
that he wanted to appeal the RO's denial of an increased 
(compensable) rating for status post residuals of a 
hemorrhoidectomy.  In a June 2008 letter, the RO notified the 
Veteran that this VA Form 9 statement could not be accepted 
as a notice of disagreement (NOD) to the RO's August 2005 
denial because it was not timely received, that is, it was 
not received within one year following the September 30, 2005 
notification of the adverse decision, and that, if he did not 
agree that his NOD was untimely, he had one year from the 
date of the June 2008 letter to appeal this decision.  
Because no appeal was received within one year of the June 
2008 letter, the issue of the timeliness of receipt of the 
appeal (NOD) with regard to denial of an increased 
(compensable) rating for status post residuals of a 
hemorrhoidectomy is not before the Board.  See 38 C.F.R. 
§ 20.201 (2009).  

The Board also notes that, in a VA Form 21-4128(JF) dated 
October 31, 2007 and received on November 1, 2007, the 
Veteran asked for an increased rating for low back pain with 
sciatica on the right side, which is currently rated as 40 
percent disabling.  This rating issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An April 2004 rating decision issued in May 2004 denied 
service connection for PTSD; the Veteran did not appeal this 
decision.

2.  The evidence associated with the claims file since the 
April 2004 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, denying service 
connection for PTSD, became final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2004-2005).

2.  As evidence received since the April 2004 rating decision 
denial of service connection for PTSD is new and material, 
the criteria for reopening service connection for PTSD are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific 
to requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis 
for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Given the Board's favorable disposition of the petition to 
reopen the Veteran's previously-denied claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate the 
appeal with regard to this issue have been accomplished.

II.  Petition to Reopen

In an April 2004 rating decision, VA initially denied service 
connection for PTSD, noting that the Veteran had been treated 
for PTSD, but finding that the available evidence was 
insufficient to confirm that an actual in-service stressor 
had occurred.  In a May 2004 letter, VA gave notice of the 
denial and informed the Veteran that he could initiate an 
appeal by filing an NOD at any time within one year of that 
letter. 

Although the Veteran was informed of the April 2004 rating 
action and his appellate rights, he did not initiate an 
appeal to the Board within one year of notification of this 
decision.  Therefore, the April 2004 rating decision became 
final as to the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for PTSD was received by VA in 
September 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the April 2004 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Because the basis of the prior final denial in April 2004 was 
that an in-service stressor had not been verified, in this 
case, the new and material must pertain to an in-service 
stressor(s).  In support of his claim to reopen, the Veteran 
provided testimony and submitted various statements, 
including some from family members, on his behalf.  In 
particular, he testified about the in-service stressful event 
of coming upon a bad motor vehicle accident (MVA), where a 
soldier had hit a bridge and had been thrown out of the 
vehicle up near the Iraqi border, in February 1991.  The 
Veteran also wrote that while he was at home base in Super 
Leg City in Saudi Arabia, a Scud missile was fired over their 
heads, in January 1991.  

In prior stressor statements, the Veteran had failed to 
narrow down the timing with regard to his claimed in-service 
stressor events so as to allow for verification of them.  As 
he has done so now, the Board finds that his testimony and 
additional statements are neither cumulative nor duplicative 
of evidence previously of record nor was it previously 
considered by agency adjudicators, and as such it is "new."  
As noted above, the Veteran was previously denied service 
connection because available evidence was insufficient to 
confirm that an actual in-service stressor had occurred.  As 
the new evidence now includes a better time frame to allow 
for verification of the previously described MVA and a new 
stressor related to a Scud attack, the evidence relates to 
the fact of in-service stressful event that are necessary to 
substantiate the Veteran's claim.  

Moreover, the Board also finds this evidence provides a 
reasonable possibility of substantiating the claim as it 
bears directly and substantially upon the specific matter 
under consideration and must be considered in order to decide 
the merits of the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  Accordingly, the 
Board concludes that the criteria for reopening service 
connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen service connection for 
PTSD has been received, to this limited extent, the appeal is 
granted.


REMAND

Initially, in view of the Board's decision to reopen the 
Veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, VA should consider this claim on 
the merits, in the first instance, to avoid any prejudice to 
the appellant.  The Board also finds that additional 
development is required prior to adjudicating his claim.  As 
the Veteran has described potentially verifiable in-service 
stressor events, the case must be remanded to attempt to 
corroborate the occurrence of the identified incidents.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Establishment of service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (2009).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Because the Veteran did not engage in combat with the enemy, 
his lay testimony or statements alone are not enough to 
establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).
 
The Veteran contends that he should be service connected for 
PTSD as a result of in-service stressors, in particular a MVA 
accident he came upon while transporting material for the 
82nd Airborne in February 1991 near the Iraqi border and a 
Scud missile attack while stationed at Super Leg City in 
Saudi Arabia in January 1991.  The Board acknowledges that 
the Veteran has a current diagnosis of PTSD, as reflected in 
VA treatment records dated from 2003 to 2004. 

The RO did not request the U.S. Army and Joint Services 
Records Research Center (JSRRC) to help verify the Veteran's 
stressor(s) because the Veteran had previously not been able 
to provide enough detail for a search.  In September 2008, 
the RO made a Formal Finding of a Lack of Information 
Required to Corroborate Stressors Associated with a Claim for 
Service Connection of PTSD, noting that the Veteran's service 
personnel records were received from the National Archives 
and Records Administration (NARA) in December 2003, but that 
the Veteran's stressors were not specific enough for 
verification through JSRRC.  The RO made no further attempt 
to verify the Veteran's claimed stressor(s). 

In this regard, the Board notes that the Veteran was 
stationed in Southwest Asia from September 20, 1990 to April 
27, 1991 in support of Desert Storm and that he is the 
recipient of a Southwest Asia Service Medal with two Bronze 
Stars, and Defense of Saudi Arabia and Defense and Liberation 
of Kuwait Medals.  He was a squad leader for motor transport; 
however, there is no indication that he received any combat 
medals or decorations. 

The Veteran has now provided more detailed information 
regarding his claimed stressors, in addendum stressor 
statements and during his June 2009 hearing before the 
undersigned.  In light of the above, VA has not made 
reasonable attempts to verify the Veteran's claimed in-
service stressor(s).  On remand, VA must make reasonable 
efforts to verify the Veteran's claimed stressor(s) through 
appropriate channels.  See 38 U.S.C.A. § 5103A.  

Here, the record includes a May 2005 VA PTSD examination 
report showing a PTSD diagnosis on the basis of the Veteran's 
non-verified history of in-service stressors.  See, e.g., 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As the Veteran 
has been diagnosed with major depression, PTSD, and alcohol 
dependence, he should be afforded a VA psychiatric 
examination to determine the etiology of any psychiatric 
disorder found to be present.  If at least one the Veteran's 
stressor(s) is verified, the examiner should indicate whether 
he has PTSD due to a verified stressor(s), as well as an 
opinion as to whether any currently diagnosed psychiatric 
disorder is related to service. 

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

Prior to arranging for the Veteran to undergo examination, VA 
should obtain and associate with the claims file all 
outstanding VA treatment records.  During his hearing, the 
Veteran indicated that he receives treatment at the 
Tuscaloosa, Alabama, VA Medical Center (VAMC).  Only selected 
medical records have been associated with the claims file 
from the Tuscaloosa and Birmingham, Alabama, VAMCs.  The 
claims file contains treatment records from the Tuscaloosa 
VAMC dated from November 5, 2003 to March 5, 2004, and from 
the Birmingham VAMC dated from September 25, 2003 to February 
27, 2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, VA must obtain 
all outstanding treatment records from the above VA medical 
facilities, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities.

Accordingly, the reopened issue of service connection for a 
psychiatric disorder that includes PTSD is REMANDED for the 
following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Tuscaloosa VAMC dated 
prior to November 5, 2003 and after March 
5, 2004, and from the Birmingham VAMC 
dated prior to September 25, 2003 and 
after February 27, 2004.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The AMC/RO should undertake any 
appropriate research to try to 
corroborate the Veteran's stressors while 
attached to the 361st Trailer Attachment, 
533rd Transport, 36th or 38th Engineer 
Battalion, 2nd Infantry Division, during 
Desert Storm, of: (1) being under Scud 
missile attack when stationed at Super 
Leg City in Saudi Arabia, in January 
1991, and (2) seeing a wounded or dead 
soldier, who had been thrown out of a 
vehicle after hitting a bridge near the 
Iraqi border, in February 1991, while 
transporting material for the 82nd 
Airborne.

If any research efforts by the AMC/RO 
are unsuccessful in verifying the 
reported in-service stressful event(s), 
then the AMC/RO should request 
verification of the reported in-service 
stressor events through the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and/or other appropriate 
depository.  VA should provide the 
JSRRC or other depository with the 
appropriate information, as needed, 
showing service dates, duties, and 
units of assignment and copies of the 
Veteran's stressor statements and 
testimony.  The JSRRC or other 
depository should be requested to 
attempt to verify the Veteran's 
stressor(s) of Scud missile attack(s), 
in January 1991, and of seeing a 
wounded/dead soldier who had been 
thrown out of a vehicle after hitting a 
bridge near the Iraqi border, in 
February 1991, while transporting 
material for the 82nd Airborne.

3.  After all available records and/or 
responses received from each contacted 
entity are associated with the claims 
file, arrange for the Veteran to undergo 
VA psychiatric examination at an 
appropriate VA medical facility.  The 
relevant evidence in the claims file 
should be made available to the examiner 
in conjunction with the examination.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all results 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the examiner should clearly identify all 
current psychiatric disorder(s).  With 
respect to each psychiatric diagnosis, 
the VA examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any psychiatric disorder was 
incurred in or is otherwise related to 
the Veteran's military service.  

If, and only if, the AMC/RO research or 
the JSRRC confirms any claimed in-service 
stressor incident, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran currently has PTSD 
related to such verified in-service 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria are 
met, and comment upon the link between 
the current symptomatology and the 
Veteran's stressor(s).  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss the 
opinion given by the VA psychologist in 
the May 2005 VA examination report.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection for psychiatric 
disorder including PTSD.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
should be afforded an appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


